—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered January 10, 1997, convicting him of driving while intoxicated, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s. contention, the defendant’s inability to pass two sobriety tests, together with his physical appearance, slurred speech, and odor of alcohol, provided the arresting officer with probable cause to arrest the defendant for driving while intoxicated (see, People v Schroeder, 229 AD2d 917).
The defendant’s remaining contention is without merit. Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.